MITCHELL MANNING
v.
DIANE SIMON, CHAIRPERSON AND THE LOUISIANA BOARD OF PAROLE
No. 2009 CA 0055.
Court of Appeals of Louisiana, First Circuit.
May 8, 2009.
Not Designated for Publication
MITCHELL MANNING, Allen Correctional Center Plaintiff/Appellant, In Proper Person
WENDELL C. WOODS, Assistant Attorney General Counsel for Defendants/Appellees Louisiana State Parole Board and Diane Simon, Chairperson.
Before: PARRO, McCLENDON, and WELCH, JJ.
McCLENDON, J.
Mitchell Manning, an inmate in the custody of the Louisiana Department of Public Safety and Corrections (Department), appeals the judgment of the district court affirming the decision of the Department's Board of Parole (Parole Board) that revoked his release on parole and dismissing his petition for judicial review. We affirm the judgment in accordance with Uniform Court of Appeal Rule 2-16.2A(5), (6), and (8).
The record shows that on September 6, 2006, while Manning was on parole, a warrant was issued for his arrest for alleged violations of his conditions of parole. Manning was later arrested and a subsequent preliminary hearing found probable cause for the revocation of his parole. A final revocation hearing was held on June 21, 2007. The Parole Board determined that Manning had violated several conditions of his parole and voted to revoke his parole. Thereafter, Manning filed a petition for judicial review, in accordance with LSA-R.S. 15:574.11, challenging his parole revocation and alleging the violation of his due process rights. On June 12, 2008, after considering the entire record of the proceedings, including a recording of the revocation hearing, the commissioner recommended that the decision of the Parole Board be affirmed. The district court adopted the commissioner's recommendation and rendered judgment affirming the Parole Board's decision and dismissing Manning's appeal with prejudice. Manning appealed to this court.
After our own thorough review of the entire record of these proceedings, we conclude that the commissioner's report thoroughly and adequately discusses the factual and procedural background of this matter, as well as the applicable law. We find no manifest or legal error in the finding of the commissioner that there was no showing by Manning that his due process rights were violated in the revocation process. Accordingly, we find no error in the decision of the Parole Board to revoke Manning's parole and affirm the July 21, 2008 judgment of the district court. All costs of this appeal are assessed to Mitchell Manning.
AFFIRMED.